  8:16-cr-00299-LSC-SMB Doc # 101 Filed: 08/25/20 Page 1 of 1 - Page ID # 201




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                8:16CR299
                     Plaintiffs,

       vs.                                                        ORDER

ANTHONY MCQUINN,

                     Defendant.


      The government has filed Motion for Dismissal [Filing No. 100] of the Petition for

Offender Under Supervision [Filing No. 67].

      IT IS ORDERED:

      1.     The Petition for Offender Under Supervision [Filing No. 67], filed herein, is

             dismissed, without prejudice.



      Dated this 25th day of August 2020.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
